SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material under Rule 14a-12 CAMAC ENERGY INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 24, 2011 May 13, 2011 Dear Stockholder: On behalf of the Board of Directors of CAMAC Energy Inc. (the “Company”), I invite you to attend our 2011 Annual Meeting of Stockholders.We hope you can join us.The annual meeting will be held: At: JW Marriott Houston 5150 Westheimer Houston, TX 77056 On: Friday, June 24, 2011 Time: 10:00 a.m., local time The Notice of Annual Meeting of Stockholders, the Proxy Statement and our 2010 Annual Report accompany this letter. At the Annual Meeting, we will report on important activities and accomplishments of the Company and review the Company’s financial performance and business operations.You will have an opportunity to ask questions and gain an up-to-date perspective on the Company and its activities.You will also have an opportunity to meet the directors and other key executives of the Company. As discussed in the enclosed Proxy Statement, the Annual Meeting will also be devoted to the election of directors, the ratification of the appointment of the Company’s auditors, the approval of an amendment to our 2009 Equity Incentive Plan that increases the number of shares of common stock available for issuance under the 2009 Equity Incentive Plan, an advisory vote on the compensation of our management, an advisory vote on the frequency of the advisory vote on the compensation of our management and consideration of any other business matters properly brought before the Annual Meeting. We know that many of our stockholders will be unable to attend the meeting.We are soliciting proxies so that each stockholder has an opportunity to vote on all matters that are scheduled to come before the stockholders at the Annual Meeting.Whether or not you plan to attend, please take the time now to read the Proxy Statement and vote online or, if you prefer, by casting your vote via mail, telephone or any other method permitted by the voting instructions that accompany this Proxy Statement.You may revoke your proxy at any time before it is exercised.Regardless of the number of Company shares you own, your vote is important. If you have any questions about the Proxy Statement, please contact Clark Moore, corporate counsel and Secretary, at (415) 685-5622. Thank you for your continuing interest in CAMAC Energy Inc.We look forward to seeing you at our Annual Meeting. Dr. Kase Lukman Lawal Chief Executive Officer CAMAC ENERGY INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS JUNE 24, 2011 To the Stockholders of CAMAC Energy Inc.: Notice is hereby given that the Annual Meeting of Stockholders (the “Meeting”) of CAMAC Energy Inc., a Delaware corporation (the “Company”), will be held on Friday, June 24, 2011, at 10:00 a.m., local time, at the JW Marriott Houston, 5150 Westheimer, Houston, TX 77056, for the following purposes: 1. To elect seven persons to the Board of Directors of the Company, each to serve until the next annual meeting of stockholders of the Company or until such person shall resign, be removed or otherwise leave office; 2. To ratify the selection by the Audit Committee of RBSM LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011; 3. To approve an amendment to our 2009 Equity Incentive Plan (the “Plan”) that increases the number of shares of common stock available for issuance under the Plan by 6,000,000; 4. To hold a non-binding, advisory vote on the compensation of the Company’s management; 5. To hold a non-binding, advisory vote on the frequency of the advisory vote on the compensation of the Company’s management; and 6. To transact such other business as may properly come before the Meeting or any adjournment thereof. Only stockholders of record at the close of business on May 4, 2011 (the “Record Date”) are entitled to notice and to vote at the Meeting and any adjournment.In accordance with the rules of the Securities and Exchange Commission (the “SEC”), on or before May 13, 2011, we will send our Notices of Internet Availability of Proxy Materials (and, to the extent required or appropriate, full sets of proxy materials) to the record and beneficial owners of our common stock as of the close of business on the Record Date.In accordance with the SEC’s rules, we will also post all of our proxy materials at the website address(es) specified in our Notices of Internet Availability of Proxy Materials no later than May 13, 2011. A Proxy Statement describing the matters to be considered at the Meeting is attached to this Notice.Our 2010 Annual Report accompanies this Notice, but it is not deemed to be part of the Proxy Statement. It is important that your shares are represented at the Meeting.We urge you to review the attached Proxy Statement and, whether or not you plan to attend the Meeting in person, please vote your shares promptly by casting your vote via the Internet, by telephone, or by facsimile if permitted by the voting instructions sent to you, or, if you receive a full set of proxy materials or request one be sent to you, and prefer to submit your proxy or voter instructions by mail, please complete and return your proxy card or voting instruction form in the pre-addressed envelope provided, which requires no additional postage if mailed in the United States. If you plan to attend the Meeting, please notify us of your intentions.This will assist us with meeting preparations.If your shares are not registered in your own name and you would like to attend the Meeting, please follow the instructions contained in the Notice of Internet Availability of Proxy Materials that is being sent to you and any other information forwarded to you by your broker, trust, bank or other holder of record to obtain a valid proxy from it.This will enable you to gain admission to the Meeting and vote in person. By order of the Board of Directors, May 13, 2011 Dr. Kase Lukman Lawal Chief Executive Officer 1330 Post Oak Boulevard, Suite 2575 Houston, Texas 77056 (713) 797-2940 PROXY STATEMENT This Proxy Statement and the accompanying proxy are being furnished with respect to the solicitation of proxies by the Board of Directors (the “Board”) of CAMAC Energy Inc., a Delaware corporation (the “Company,” “CAMAC Energy,” “we” or “us”), for the 2011 Annual Meeting of Stockholders (the “Meeting”).The Meeting is to be held at 10:00 a.m., local time, on Friday, June 24, 2011, and at any adjournment or adjournments thereof, at the JW Marriott Houston, 5150 Westheimer, Houston, TX 77056. The date on which the Proxy Statement and form of proxy are intended to be sent or made available to stockholders is on or about May 13, 2011. The purpose of the Meeting is to seek stockholder approval of five proposals:(i)electing seven directors to the Board; (ii) ratifying the appointment of the Company’s accountants for fiscal year 2011; (iii) approving an increase in the number of shares available for issuance under our 2009 Equity Incentive Plan; (iv) holding an advisory vote on the compensation of our management; and (v) holding an advisory vote on the frequency of the advisory vote on the compensation of our management. Who May Vote Only stockholders of record of our common stock, $.001 par value (the “Common Stock”), as of the close of business on May 4, 2011 (the “Record Date”) are entitled to notice and to vote at the Meeting and any adjournment or adjournments thereof. A list of stockholders entitled to vote at the Meeting will be available at the Meeting, and will also be available for ten days prior to the Meeting, during office hours, by contacting our Corporate Secretary at the executive offices of the Company at: Corporate Secretary CAMAC Energy Inc. 1330 Post Oak Boulevard, Suite 2575 Houston, Texas 77056 The presence at the Meeting of holders of a majority of the outstanding shares of Common Stock as of the Record Date, in person or by proxy, is required for a quorum.Votes cast by proxy or in person at the Meeting will be tabulated by an Inspector of Elections appointed for the Meeting. Should you submit a proxy, even though you abstain as to one or more proposals, or you are present in person at the Meeting [and abstain], the Inspector of Elections will treat abstentions as shares that are present for purposes of determining the presence of a quorum but as unvoted for purposes of determining the approval of any matter submitted to the stockholders for a vote. The Company has designated Issuer Direct Corporation, the Company’s proxy management service, as the Inspector of Elections for the Meeting. As of the Record Date, we had issued and outstanding 154,365,701 shares of Common Stock.Each holder of Common Stock on the Record Date is entitled to one vote for each share then held on all matters to be voted at the Meeting.No other class of voting securities was outstanding as of the Record Date. 1 Voting Your Proxy You may vote by proxy over the Internet by following the instructions provided in the Notice of Internet Availability of Proxy Materials that is being sent to you.If you have received printed copies of the proxy materials by mail, or if you request printed copies of the proxy materials by mail by following the instructions on the Notice of Internet Availability of Proxy Materials sent to you, you can also vote by mail by completing, dating and signing the proxy or voting instruction form and mailing it in the pre-addressed envelope provided, which requires no additional postage if mailed in the United States.You may submit your vote over the Internet, telephone or any other proxy method permitted by your proxy instructions until 11:59 pm (Eastern) on June 23, 2011.If you vote by mail, please be aware that we can recognize your vote only if we receive it by close of business of the day before the Annual Meeting. Voting by telephone is not available to persons outside of the United States.Complete instructions for voting by any of the above methods are included on your proxy card or voting instruction form, which are available under the methods described in the Notice of Internet Availability of Proxy Materials sent to you.If your shares are held through a broker, trust, bank or other nominee, you should refer to information forwarded to you by such holder of record for your voting options. The shares represented by any proxy duly given will be voted at the Meeting in accordance with the instructions of the stockholder. If no specific instructions are given, the shares will not be voted with respect tothe election of the nominees for director set forth herein, (unless you are a registered holder, in which case the shares will be voted FOR the nominees for director set forth herein), FOR the ratification of RBSM LLP as the Company’s independent registered public accounting firm, the approval of an increase in the number of shares authorized to be issued under our 2009 Equity Incentive Plan, the advisory vote on the compensation of our management and the advisory vote on the frequency of the advisory vote on the compensation of our management representing the option of once every three years as the frequency with which stockholders are provided an advisory vote on management compensation. Each share of Common Stock outstanding on the record date will be entitled to one vote on all matters.Under Proposal 1 (Election of Directors), the seven candidates for election as directors at the Meeting are uncontested.In uncontested elections, directors are elected by plurality of the votes cast at the meeting.Proposals 2, 3 and 4 (Ratification of Independent Auditors; Approval of Amendment to Increase Available Shares under 2009 Equity Incentive Plan; and Advisory Vote on Management Compensation) requires the vote of a majority, and Proposal 5, Advisory Vote on the Frequency of the Advisory Vote on Management Compensation, requires a plurality, of the shares present in person or by proxy and entitled to vote at the Meeting for approval. Shares which abstain or which are withheld from voting as to a particular matter, and shares held in “street name” by brokers or nominees who indicate on their proxies that they do not have discretionary authority to vote such shares as to a particular matter, will not be counted as votes in favor of or against such matter, and will also not be counted as shares voting on such matter.Accordingly, abstentions, withheld votes and “broker non-votes” will have no effect on the voting on matters (such as the election of directors, the approval of an amendment to our 2009 Equity Incentive Plan that increases the number of shares of Common Stock available for issuance under the Plan, an advisory vote on management compensation, an advisory vote on the frequency of the advisory vote on management compensation and the ratification of the selection of the independent registered public accounting firm) that require the affirmative vote of a plurality or a majority of the votes cast or the shares voting on the matter.Brokers are permitted, but not required, to use discretionary authority to vote shares on routine matters such as the ratification of the selection of the independent registered public accounting firm, but are not permitted to use discretionary authority to vote shares on non-routine matters such as the election of directors, the approval of an amendment to the Plan that increases the number of shares of Common Stock available for issuance under the Plan, an advisory vote on management compensation and an advisory vote on the frequency of the advisory vote on management compensation. You may also vote in person at the meeting.Instructions for voting in person are included in the Notice of Internet Availability of Proxy Materials sent to you.If your shares are held through a broker, trust, bank or other nominee, please refer to the Notice of Internet Availability of Proxy Materials sent to you and any other information forwarded to you by such holder of record to obtain a valid proxy from it.If your shares are held this way, you will need to bring your legal proxy with you to the Annual Meeting in order to vote in person. Stockholders have no cumulative voting rights or dissenter’s or appraisal rights relating to the matters to be acted upon at the Annual Meeting. 2 Revoking Your Proxy Even if you submit a proxy or voter instructions, you may revoke and change your vote. You may revoke your proxy or voter instructions by submitting a new proxy or voter instructions over the Internet by using the procedure to vote your shares online described in the Notice of Internet Availability of Proxy Materials that you receive.You may also revoke your proxy by mail by requesting a copy be sent to you, executing a subsequently-dated proxy or voter instructions card and mailing it in the pre-addressed envelope, which requires no additional postage if mailed in the United States.You may also revoke your proxy by your attendance and voting in person at the Annual Meeting by following the instructions to vote in person that have been sent to you.Mere attendance at the meeting will not revoke a proxy or voter instructions.We will vote the shares in accordance with the directions given in the last proxy or voter instructions submitted in a timely manner before the Annual Meeting.You may revoke your vote over the Internet until 11:59 pm (Eastern) on June 23, 2011.If you revoke your vote by mail, please be aware that we can recognize the revoked vote only if we receive it by close of business of the day before the Annual Meeting. If the Meeting is postponed or adjourned for any reason, at any subsequent reconvening of the Meeting, all proxies will be voted in the same manner as the proxies would have been voted at the original convening of the Meeting (except for any proxies that have at that time effectively been revoked or withdrawn), even if the proxies had been effectively voted on the same or any other matter at a previous Meeting. You are requested, regardless of the number of shares you own or your intention to attend the Meeting, to vote your shares as described above. Solicitation of Proxies The expenses of solicitation of proxies will be paid by the Company. We may solicit proxies by mail, and the officers and employees of the Company, who will receive no extra compensation therefore, may solicit proxies personally or by telephone.The Company will reimburse brokerage houses and other nominees for their expenses incurred in sending proxies and proxy materials to the beneficial owners of shares held by them. Delivery of Proxy Materials to Households Only one copy of the Company’s 2010 Annual Report, this Proxy Statement and/or Notice of Internet Availability of Proxy Materials, as applicable, will be delivered to an address where two or more stockholders reside with the same last name or whom otherwise reasonably appear to be members of the same family based on the stockholders’ prior express or implied consent. We will deliver promptly upon written or oral request a separate copy of the 2010 Annual Report, this Proxy Statement and/or Notice of Internet Availability of Proxy Materials, as applicable, upon such request.If you share an address with at least one other stockholder, currently receive one copy of our Annual Report, Proxy Statement and/or Notice of Internet Availability of Proxy Materials at your residence, and would like to receive a separate copy of our Annual Report, Proxy Statement and Notice of Internet Availability of Proxy Materials for future stockholder meetings of the Company, please follow the instructions for requesting materials indicated on the Notice of Internet Availability of Proxy Materials sent to your residence and specify this preference in your request. If you share an address with at least one other stockholder and currently receive multiple copies of our Annual Report, Proxy Statement or Notice of Internet Availability of Proxy Materials, and you would like to receive a single copy of our Annual Report, Proxy Statement or Notice of Internet Availability of Proxy Materials, please follow the instructions for requesting materials indicated on the Notice of Internet Availability of Proxy Materials that is addressed to you and specify this preference in your request. Interest of Officers and Directors in Matters to Be Acted Upon None of the Company’s officers or directors have any interest in any of the matters to be acted upon, except to the extent that (i) a director is named as a nominee for election to the board of directors, (ii) a director may be a recipient of equity grants under the 2009 Equity Incentive Plan, and (iii) the outcome of the advisory votes on management compensation and the frequency of the advisory vote on management compensation manner affect Board decisions regarding management compensation. 3 No Adverse Interests of Officers or Directors None of the Company’s executive officers or directors is a party adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries. Director Nominees and Executive Officers Set forth below are the names of our current directors standing for re-election, proposed new director nominees and principal executive officers, their ages, all positions and offices that they hold with us, the period during which they have served as such, and their business experience during at least the last five years. Directors are elected at each annual meeting of stockholders, and each executive officer serves until his resignation, death, or removal by the Board of Directors. Name Age Position(s) Dr. Kase Lukman Lawal 56 Chief Executive Officer, Chairman and Director Abiola L. Lawal 46 Executive Vice President and Chief Financial Officer Dr. Lee Patrick Brown 73 Director William J. Campbell 52 Director Nominee J. Kent Friedman 67 Director Nominee John Hofmeister 63 Director Ira Wayne McConnell 58 Director Nominee Hazel R. O’Leary 74 Director DR. KASE LUKMAN LAWAL.Dr. Lawal has served on the Company’s Board of Directors since April 2010, as the Company’s Chairman since May 2010, and as the Company’s Chief Executive Officer since April 2011.As Chairman of CAMAC International Corporation (“CAMAC”), Dr. Kase Lawal leads a diverse group of affiliated companies that comprise the second largest African-American owned corporation in the United States. He is also chairman of CAMAC’s Allied Energy Corporation. Committed to public service, he contributes valuable leadership as a commissioner on the Port of Houston Authority and as vice chairman of the Houston Airport Development System Corporation. He is also a member of the National Urban League’s Board of Directors and the Fisk University Board of Trustees. Dr. Lawal is a member of the board of directors and a majority shareholder in Unity National Bank, the only federally-insured and licensed African American-owned bank in Texas.In September 2010, Dr. Lawal was appointed to, and continues to serve as a member of, President Obama’s Advisory Committee for Trade Policy and Negotiation.Dr. Lawal earned a bachelor’s degree in chemistry from Texas Southern University and an MBA in finance and marketing from Prairie View A&M University in Prairie View, Texas. He was awarded an honorary doctorate in philosophy from Fort Valley (Georgia) State University and an honorary doctorate in humane letters from Texas Southern University. ABIOLA L. LAWAL.Mr. Abiola Lawal has served as the Executive Vice President and Chief Financial Officer since May 2010.Prior to joining the Company, Mr. Lawal served from August 2008 to April 2010 as the Executive Vice President and Chief Strategy Officer of CAMAC International Corporation (“CAMAC”), a privately-held $2 billion revenue international oil and gas company, and Allied Energy Plc, a wholly-owned subsidiary of CAMAC, both headquartered in Houston, Texas.Prior to CAMAC, Mr. Lawal served from July 2008 to August 2008 as Co-founder, Chief Executive Officer and Vice Chairman of Innovatum Technologies, a privately-held technology outsourcing and training company headquartered in Lagos, Nigeria.Prior to Innovatum Technologies, from September 2005 to June 2008 Mr. Lawal was Group Chief Strategy Officer of Oando Plc, a $2.5 billion revenue Nigerian and Johannesburg Stock Exchange-listed oil and gas company headquartered in Lagos, Nigeria.He also served during this period as Executive Director of Oando Plc’s Gas & Power Division.During Mr. Lawal’s tenure at Oando Plc, he also served as Director of several of its subsidiaries, including Gaslink Ltd, Oando Ghana and Akute Power Ltd., and also represented Oando Plc management on the Oando Plc Board of Directors’ Finance & Strategy Committee.While at Oando Plc, Mr. Lawal also served as the Chairman of its Management Tender Committee, which was responsible for reviewing high procurement value items, as well as Chairman of the Oando Plc Investment Review Committee. Prior to joining Oando Plc, Mr. Lawal served in a number of strategic planning, technology implementation and consultative roles for several Fortune 500 clients:from February 2003 to September 2005, Mr. Lawal worked as a Senior Manager in the Business Strategy & Transformation Group with SAP America Inc. at its Irvine, California location; from May 2002 to February 2003, he served as the Chief Executive Officer of eWorldtrack Mobile Technologies, Inc., a development-stage GPS technology tracking and communications company located in Anderson, South Carolina; and from July 1996 to January 1997, he worked as a Financial Analyst on the Balanced Scorecard Project in the Financial Planning Department for Walt Disney Company out of its offices in Anaheim, California.Mr. Lawal also worked as a Manager for Ernst & Young LLP and later Cap Gemini out of its offices located in Irvine, California from August 1997 to May 2002. 4 Mr. Lawal holds an MBA from the Paul Merage School of Business at the University of California, Irvine, and a Bachelor of Science in Economics and minor in Finance from the University of Ilorin, Nigeria, and is a Member of the UK-based Institute of Directors.Mr. Lawal has written a number of articles in the business press and he is a regular contributor to CNBC Africa and CNBC America on energy issues and opportunities.Mr. Lawal has no family relationship with Dr. Kase Lawal, the Company’s Chairman. DR. LEE PATRICK BROWN.Dr. Brown has served on the Company’s Board of Directors since April 2010.Capping a career of public service dedicated to law enforcement, Dr. Lee P. Brown was elected Mayor of the City of Houston on December 6, 1997, sworn in on January 2, 1998; and reelected in 1999 and again in 2001, serving the maximum of three terms in office. Prior to his election as Mayor of the Nation’s fourth-largest city, Dr. Brown served in President Bill Clinton’s Cabinet as Director of the White House Office of National Drug Control Policy from 1993 to 1996. Dr. Brown rose through the law enforcement ranks - first as a patrolman with the San Jose, California Police Department; then as a Sheriff of Multnomah County, Oregon; followed by Commissioner of Public Safety in Atlanta, Georgia; Chief of Police in Houston, Texas; and Police Commissioner for New York City, New York. Dr. Brown has an undergraduate degree in criminology from Fresno State University, a master’s degree in sociology from San Jose State University and holds a master’s degree and doctorate degree in criminology from the University California at Berkeley, where he also is an UC-Berkeley Fellow. He was selected as UC-Berkeley’s 2004 Alumnus of the Year. He also holds honorary doctorate degrees from Florida International University, Portland State University, State University of New York, Fresno State University, John Jay College of Criminal Justice, Paul Quinn College and Howard University. He is an honorary visiting professor at four universities in China. Dr. Brown also has been a part time Professor at San Jose State University; Professor and Chairman of the Department of Administration of Justice at Portland State University; Associate Director of the Institute for Urban Affairs and Research and Professor of Public Administration at Howard University; University Professor at Texas Southern University; and a Senior Scholar at the James A. Baker III Institute for Public Policy and Professor of Sociology at Rice University. After leaving the Office of the Mayor, he served as a Visiting Scholar in the School of Social Sciences at Rice University. Dr. Brown is currently the Chairman and CEO of Brown Group International, member of the Board of CAMAC International Corporation and Chairman of the Board of Unity National Bank. WILLIAM J. CAMPBELL. Mr. Campbell has nearly thirty years of experience in the legal, investment and energy industries with a diverse background in management, finance, legal, land and marketing.Since 2006, Mr. Campbell has served as owner and managing director of PPPCo-CB Energy, LLC, a Houston, Texas-based private and gas exploration and production company, and since 1997 Mr. Campbell has served as owner and managing director of CB Energy, LLC, a Houston, Texas-based private oil and gas exploration and production company.From 1991 to 1996, Mr. Campbell served as principal, vice president and corporate counsel of Houston, Texas-based Fremont Energy Corporation, a Bechtel Family company, where Mr. Campbell managed the company’s domestic and international energy asset portfolio and directed the company’s commercial, banking, and legal activities, and from 1985 through 1991, Mr. Campbell served as counsel and manager for Bechtel Investments, Inc. in Houston, Texas, managing its oil and gas marketing and land/legal operations.In 1982, Mr. Campbell started his professional career at the Houston, Texas law firm of Reynolds, Allen & Cook. Mr. Campbell is very active in community and civic affairs.His service includes:The Kinkaid School Board of Trustees of Houston since 2007, and its Advancement, Finance & Building Committees since 2002; on the Board of Directors of the Houston Country Club from 2005 to 2007; the Institute for Molecular Medicine as a Founding Trustee and Scientific Advisory Board Member since 2001; on the Development Board of the University of Texas Health Science Center since 1991-Chairman 2002-2003; on the Advisory Board of Amegy Bank of Texas, N.A. since 1998; on the Endowment Board and a Jr. Warden and a Senior Council Representative of St. Martin’s Episcopal Church since 2004; on the Board of the Daniel and Edith Ripley Foundation since 2005; on the Board of the Bayou City Pump Co. since 2010; a member of the Advance Team Board of M.D. Anderson since 2005; and on the Texas Children’s Hospital Individuals Committee since 2005. Mr. Campbell earned his B.B.A. in Petroleum Land Management/Finance from the University of Texas at Austin, and his J.D. degree from South Texas College of Law, and also studied law at Cambridge University and completed the J.P. Morgan Corporate Finance Program, New York. 5 J. KENT FRIEDMAN.Mr. Friedman is a veteran corporate and transactional lawyer with a long history of contributing to the civic and cultural life of Houston, Texas.Mr. Friedman is currently a partner in the Public Law Practice Group in the Houston office of Haynes and Boone, LLP, which he joined in January of 2011, and since May of 2000 has served as Vice Chairman of the Board and General Counsel of MAXXAM Inc., a Houston-based diversified, non-reporting public holding company with extensive interests in various businesses.Prior to joining MAXXAM, from 1982 to 1999 Mr. Friedman was a partner of the law firm Mayor, Day, Caldwell & Keeton, where he was one of the founding partners and served as the Managing Partner for over a decade. During his career, Mr. Friedman has represented and served with numerous well-known institutions in Houston, including:as chairman of the board of the Harris County-Houston Sports Authority since 2007; as former chairman and on the advisory board of the Hermann Park Conservancy since 1995; as a director of the Harris County Precinct One Street Olympics since 1986; as a director of the Meinike Car Care Bowl since 2008; as a director of the Leo Baeck Educational Center Foundation since 1992; as a member of the Tulane University President’s Council since 2001; and as General Counsel of the Houston Astros from 1974 to 1976.He was also appointed as the Trustee of the Blind Trust established by Mayor Robert C. Lanier in 1992, and in that capacity was responsible for operating the various business enterprises of Mayor Lanier until he left office at the end of 1997. He has also been extremely active in political affairs of the Houston community, serving as Campaign or Finance Chair for numerous elected officials including former Mayors Fred Hofheinz, Jim McConn, and Lee Brown, and former Congressmen Mickey Leland and Craig Washington. Mr. Friedman earned B.B.A. and J.D. degrees from Tulane University and a Master of LawsDegree from Boston University. JOHN HOFMEISTER.Mr. Hofmeister has served on the Company’s Board of Directors since April 2010.Upon retirement from Shell Oil Company in July 2008, Mr. Hofmeister founded the not-for-profit (501(c)(3)), nationwide membership association, Citizens for Affordable Energy, which he currently heads.This Washington D.C.-registered, public policy education firm exists to promote sound U.S. energy security solutions for the nation, including a range of affordable energy supplies, efficiency improvements, essential infrastructure, sustainable environmental policies and public education on energy issues. Mr. Hofmeister was named President of Houston-based Shell Oil Company in March 2005, heading the U.S. Country Leadership Team, which included the leaders of all Shell businesses operating in the United States.He became President after serving as Group Human Resource Director of the Shell Group, based in The Hague, The Netherlands. A business leader who has participated in the inner workings of multiple industries for over 36 years, Mr. Hofmeister also has held key leadership positions in General Electric, Nortel and AlliedSignal (now Honeywell International).Mr. Hofmeister serves as Chairman of the National Urban League and is a member of the U.S. Department of Energy’s Hydrogen and Fuel Cell Technical Advisory Committee and the Sodexo Business Advisory Board.He also serves as a non-executive director of Hunting PLC, a London-based supplier to the oil and gas industry (since August 2009), and Lufkin Industries, Inc., a Lufkin, Texas-based supplier of oilfield and power transmission products (since January 2010).He serves on the boards of the Foreign Policy Association, Strategic Partners, LLC, the Gas Technology Institute and the Center for Houston’s Future.Mr. Hofmeister is a Fellow of the National Academy of Human Resources.He also is a past Chairman and serves as a Director of the Greater Houston Partnership. Mr. Hofmeister earned Bachelor’s and Master’s Degrees in Political Science from Kansas State University. IRA WAYNE McCONNELL.Mr. McConnell is the Managing Partner of Houston, Texas-based McConnell & Jones LLP, Certified Public Accountants, where he is responsible for guiding the strategic direction of the firm and has overall responsibility for management of administrative functions, accounting, and information technology and is also Partner-In-Charge of the firm’s assurance practice. He founded McConnell & Jones in July of 1987. Mr. McConnell is also active in the public services sector, serving as a board member of the Houston Division of the American Heart Association since 2003, as a board member of the SouthWest Affiliate of the American Heart Association since 2008, and as the former Chairman of the Audit Committee of the American Heart Association National Board. Mr. McConnell also currently serves: on the Board of Directors for the Greater Houston Partnership (since 2001) and as its former chairman of the Audit and Finance Committees; on the Board of Governors of the Houston City Club (since 2008); on Grambling State University’s Black & Gold Foundation (since 2005); and on the Board of Directors for the United Way of the Texas Gulf Coast, where he served on the Audit Committee since 2008, as the Audit Committee Chair since 2010, on the Executive Committee since 2010, and on the Finance Committee from 1996 to 1999. Mr. McConnell also previously served on the Houston Museum of African American Culture’s Board of Directors and as its Finance Committee Chair from 2005 to 2010. 6 Mr. McConnell earned his B.B.A. in Accounting from Grambling State University, and his M.B.A., Accounting, from Louisiana Tech University, and is a Certified Public Accountant licensed to practice in the states of Texas, Tennessee, Georgia, Illinois, New Jersey, and the District of Columbia, is a member of the American Institute of Certified Public Accountants, the Texas Society of Certified Public Accountants, and the Houston Chapter of the Texas Society of Certified Public Accountants. HAZEL R. O’LEARY. Ms. O’Leary has served on the Company’s Board of Directors since April 2010. Since 2004, Ms. O’Leary has served as the President of Fisk University in Nashville, Tennessee. She also currently serves on the board of directors of the ITC Holdings, Corp. She serves on the non-profit boards of Nashville Alliance for Public Education, Nashville Business Community for the Arts and Arms Control Association. Ms. O’Leary served as an assistant attorney general and assistant prosecutor in the state of New Jersey and was appointed to the Federal Energy Administration under President Gerald Ford and served as Assistant Secretary of Energy under President Jimmy Carter. Ms. O’Leary worked in the private sector as a principal at the independent public accounting firm of Coopers and Lybrand from 1977 to 1979. In 1981 she was named vice president and general counsel of O’Leary and Associates, a company focused on international economics and energy. She served in that capacity until 1989 and then returned as president from 1997 to 2001. In 1989, she became executive vice president for environmental and public affairs for the Minnesota Northern States Power Company and, in 1992, was promoted to president of the holding company’s gas distribution subsidiary. Ms. O’Leary served as the Secretary of Energy during the first Clinton Administration from 1993 to 1997. She served as president and chief operating officer for the investment banking firm Blaylock and Partners in New York from 2000 to 2002. She previously served on the Board of Directors of the UAL Corporation, the parent company of United Airlines, Scottish Re, Ltd. (a financial services and reinsurance company), ICF Kaiser International, Inc., an engineering, construction and consulting company and the AES Company, a global power producer. After earning a bachelor’s degree at Fisk University , Ms. O’Leary earned her law degree from Rutgers University School of Law. She is a member of the New Jersey State Bar Association and The District of Columbia Bar Association. Director Not Standing for Re-election WILLIAM E. DOZIER, 58 Mr. Dozier has been a member of the Company’s Board of Directors and the Chairman of the Company’s Technical/Operating Committee since May 2009.Mr. Dozier has over 34 years of technical and operational experience in the U.S and international oil and gas industry.Since 2005, Mr. Dozier has served as an independent consultant and President of Extex Consulting, Inc. based in Tulsa, Oklahoma and Houston, Texas, and since late 2005 has also served on the Board of Directors of Evolution Petroleum Corporation, a Houston-based public company involved in the acquisition, exploitation, development and production of crude oil and natural gas resources. Mr. Dozier has held several key executive positions, including Senior Vice President of Business Development and Senior Vice President of Operations during his 13-year career at Vintage Petroleum, Inc. (a large publicly-traded independent oil and gas company), which was acquired by Occidental Petroleum for $3.8 billion in 2006.At Vintage, Mr. Dozier demonstrated his outstanding leadership in a wide spectrum of business activities in the global oil and gas industry, including the acquisition and establishment of engineering, administrative and field operations for both U.S. and international projects.From 1983 to 1992, Mr. Dozier was Manager of Operations Engineering for Santa Fe Minerals Inc., an independent oil and gas company.Mr. Dozier began his career with Amoco Production Company in 1975, working in all phases of production, reservoir evaluations, drilling and completions in the Mid-Continent and Gulf Coast areas. Throughout his career, Mr. Dozier has been active in multiple industry and charitable groups.Being a member of the Society of Petroleum Engineers (SPE) since 1973, he has served as Local Section Chairman and board member, and on three national SPE committees, where he chaired the Career Guidance Committee and the Technical Information Committee.In addition to SPE, he has been involved in the International Petroleum Association of America (IPAA), the Texas Independent Producers and Royalty Owners (TIPRO), Texas Alliance of Energy Producers (TAEP), the Oklahoma Independent Petroleum Association (OIPA) and the California Independent Petroleum Association (CIPA) where he served on the board of directors and membership committee.He is also a member of the Tulsa Petroleum Club, the Houston Producers Forum and the National Association of Corporate Directors.Mr. Dozier also serves on the Advisory Board for Happy Hands Education Center for deaf and hearing-impaired children located in Tulsa, Oklahoma. Mr. Dozier is a licensed petroleum engineer in the State of Texas with a B.S. Degree in Petroleum Engineering from The University of Texas. 7 CORPORATE GOVERNANCE Our current corporate governance practices and policies are designed to promote stockholder value, and we are committed to the highest standards of corporate ethics and diligent compliance with financial accounting and reporting rules. Our Board of Directors provides independent leadership in the exercise of its responsibilities. Our management oversees a system of internal controls and compliance with corporate policies and applicable laws and regulations, and our employees operate in a climate of responsibility, candor and integrity. Corporate Governance Guidelines We and our Board are committed to high standards of corporate governance as an important component in building and maintaining stockholder value. To this end, we regularly review our corporate governance policies and practices to ensure that they are consistent with the high standards of other companies. We also closely monitor guidance issued or proposed by the SEC and the provisions of the Sarbanes-Oxley Act, as well as the emerging best practices of other companies. The current corporate governance guidelines are available on the Company’s website at http://www.camacenergy.com .Printed copies of these charters may be obtained, without charge, by contacting the Company at: Corporate Secretary, CAMAC Energy Inc., 1330 Post Oak Boulevard, Suite 2575, Houston, Texas 77056. Board and Board Committees There are currently five directors serving on the Company’s Board of Directors (the “Board”): Dr. Kase Lukman Lawal, John Hofmeister, Dr. Lee Patrick Brown, Hazel R. O’Leary, and William E. Dozier.The Board has established three Committees:the Audit Committee, the Compensation Committee and the Nominating and Corporate Governance Committee.Each of the Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee are comprised entirely of independent directors.From time to time, the Board may establish other committees.The Board has approved and adopted a written charter for each of the Committees, each of which is available via the Company’s website at http://www.camacenergy.com . Printed copies of these charters may be obtained, without charge, by contacting the Company at: Corporate Secretary, CAMAC Energy Inc., 1330 Post Oak Boulevard, Suite 2575, Houston, Texas 77056. During the fiscal year ended December 31, 2010, the Board held a total of nine meetings.Each then-current director attended all of the total number of meetings of the Board, save for (i) former director Mr. Robert Stempel, who was absent with notice from one meeting, (ii) current director Ms. Hazel O’Leary, who was absent with notice from one meeting, (iii) current director Mr. William Dozier, who was absent with notice from one meeting, (iv) current director Mr. John Hofmeister, who was absent with notice from three meetings, and (v) Dr. Kase Lukman Lawal, who recused himself from attending one meeting due to a conflict of interest. We do not have a policy requiring Board members to attend the annual meeting of our stockholders.All members of the Board who were members of the Board on the date of our 2010 annual meeting of stockholders attended our 2010 annual meeting of stockholders, save for Mr. John Hofmeister, who was absent with notice. Governance Structure The Company’s Board of Directors appointed Dr. Kase Lawal to act as Chairman of the Board in May 2010.Prior to such appointment, Frank C. Ingriselli,our former Chief Executive Officer and member of the Company’s Board of Directors, acted in this capacity. The Companyseparated the roles of the Chairman of the Board of Directors and the Chief Executive Officer in May 2010 to allow our Chief Executive Officer the ability to focus the majority of his time and efforts on the day-to-day operations, growth and development of the Company. We believe that this governance structurewill serve the Company’s stockholders wellin the coming years.As a result of the resignation of Mr. Byron Dunn as President and Chief Executive Officer on April 11, 2011, Dr. Lawal has temporarily also assumed the additional position of Chief Executive Officer while a search is underway for a replacement new President and Chief Executive Officer for the Company. We encourage our shareholders to learn more about our Company’s governance practices at our website, http://www.camacenergy.com. 8 The Board’s Role in Risk Oversight The Board oversees that the assets of the Company are properly safeguarded, that the appropriate financial and other controls are maintained and that the Company’s business is conducted wisely and in compliance with applicable laws and regulations and proper governance. Included in these responsibilities is the Board of Directors’ oversight of the various risks facing the Company. In this regard, the Board seeks to understand and oversee critical business risks. The Board does not view risk in isolation. Risks are considered in virtually every business decision and as part of the Company’s business strategy. The Board recognizes that it is neither possible nor prudent to eliminate all risk. Indeed, purposeful and appropriate risk-taking is essential for the Company to be competitive on a global basis and to achieve its objectives. While the Board oversees risk management, Company management is charged with managing risk. The Company has robust internal processes and a strong internal control environment to identify and manage risks and to communicate with the Board. The Board and the Audit Committee monitor and evaluate the effectiveness of the internal controls and the risk management program at least annually. Management communicates routinely with the Board, Board Committees and individual Directors on the significant risks identified and how they are being managed. Directors are free to, and indeed often do, communicate directly with senior management. The Board implements its risk oversight function both as a whole and through Committees. Much of the work is delegated to various Committees, which meet regularly and report back to the full Board. All Committees play significant roles in carrying out the risk oversight function. In particular: ● The Audit Committee oversees risks related to the Company’s financial statements, the financial reporting process, accounting and legal matters. The Audit Committee oversees the internal controls and external audit functions. The Audit Committee members meet separately with representatives of the independent auditing firm. ● The Compensation Committee evaluates the risks and rewards associated with the Company’s compensation philosophy and programs. The Compensation Committee reviews and approves compensation programs with features that mitigate risk without diminishing the incentive nature of the compensation. Management discusses with the Compensation Committee the procedures that have been put in place to identify and mitigate potential risks in compensation. ● The Nominating and Corporate Governance Committee oversees Company corporate governance matters in accordance with the Company’s Corporate Governance Guidelines, and establishes and maintains reasonable qualifications for persons serving as directors, identifies individuals qualified to become Board members, and nominates qualified candidates for election to the Board and appointment to fill vacancies on the Board. Director Qualifications Directors are responsible for overseeing the Company’s business consistent with their fiduciary duty to stockholders. This significant responsibility requires highly-skilled individuals with various qualities, attributes and professional experience. The Board believes that there are general requirements for service on the Company’s Board of Directors that are applicable to all directors and that there are other skills and experience that should be represented on the Board as a whole but not necessarily by each director. The Board and the Nominating and Corporate Governance Committee of the Board consider the qualifications of directors and director candidates individually and in the broader context of the Board’s overall composition and the Company’s current and future needs. 9 Qualifications for All Directors In its assessment of each potential candidate, including those recommended by stockholders, the Nominating and Corporate Governance Committee considers the nominee’s judgment, integrity, experience, independence, understanding of the Company’s business or other related industries and such other factors the Nominating and Corporate Governance Committee determines are pertinent in light of the current needs of the Board. The Nominating and Corporate Governance Committee also takes into account the ability of a director to devote the time and effort necessary to fulfill his or her responsibilities to the Company. The Board and the Nominating and Corporate Governance Committee require that each director be a recognized person of high integrity with a proven record of success in his or her field. Each director must demonstrate innovative thinking, familiarity with and respect for corporate governance requirements and practices, an appreciation of multiple cultures and a commitment to sustainability and to dealing responsibly with social issues. In addition to the qualifications required of all directors, the Board assesses intangible qualities, including the individual’s ability to ask difficult questions and, simultaneously, to work collegially. The Board does not have a specific diversity policy, but considers diversity of race, ethnicity, gender, age, cultural background and professional experiences in evaluating candidates for Board membership. Diversity is important because a variety of points of view contribute to a more effective decision-making process. Qualifications, Attributes, Skills and Experience to be Represented on the Board as a Whole The Board has identified particular qualifications, attributes, skills and experience that are important to be represented on the Board as a whole, in light of the Company’s current needs and business priorities.The Company’s services are performed in various countries around the world and significant areas of future growth are located outside of the United States. The Company’s business is truly global and multicultural. Therefore, the Board believes that international experience or specific knowledge of key geographic growth areas and diversity of professional experiences should be represented on the Board. The Company’s business is multifaceted and involves complex financial transactions in various countries. Therefore, the Board believes that the Board should include some Directors with a high level of financial literacy and some Directors who possess relevant business experience as a Chief Executive Officer or President.Our business involves complex technologies in a highly-specialized industry. Therefore, the Board believes that extensive knowledge of the Company’s business and the energy industry should be represented on the Board.The Company’s business also requires compliance with a variety of regulatory requirements across a number of countries and relationships with various governmental entities. Therefore, the Board believes that governmental, political or diplomatic expertise should be represented on the Board. 10 Summary of Qualifications of Director Nominees Set forth below is a tabular disclosure of some of the specific qualifications, attributes, skills and experiences of our Director Nominees. Dr. Kase Lukman Lawal ● Global leadership position as Chairman of CAMAC International Corporation and Chairman of Allied Energy Corporation ● Experience in directing global petroleum exploration and development operations and investments, with extensive experience in petroleum operations and investments in Africa ● Experience with petroleum industry regulatory requirements and governmental entities in various foreign countries, including Nigeria ● Public finance, policy and leadership experience as a commissioner on the Port of Houston Authority and vice chairman of the Houston Airport Development System Corporation and as a member of President Obama’s Advisory Committee for Trade Policy and Negotiation ● Outside board experience as director of Unity National Bank ● Outside board experience at non-profit organizations (the National Urban League and the Fisk University Board of Trustees) Dr. Lee Patrick Brown ● Outside board and management experience as current Chairman and CEO of Brown Group International, member of the Board of CAMAC and Chairman of the Board of Unity National Bank ● Leadership, governmental and political experience as former Mayor of the City of Houston, Director of the White House Office of National Drug Control Policy under President Clinton, Police Commissioner of NewYork City, Chief of Police in Houston and Commissioner of Public Safety in Atlanta, Georgia ● Academic/administration experience at major universities such as San Jose State University, Portland State University, Howard University, Texas Southern University and Rice University, and an honorary visiting professor at four universities in China ● Recognition by UC-Berkeley as 2004 Alumnus of the Year William J. Campbell ● Operational and leadership experience in the oil and gas industry as owner and managing director of PPPCo-CB Energy, LLC and CB Energy LLC, domestic oil and gas exploration and production companies ● Formerly principal, vice president and corporate counsel of Fremont Energy Corporation, a Bechtel Family company, with responsibility for managing domestic and international energy asset portfolios, and commercial, banking and legal activities ● Outside board experience at non-profit organizations (The Kincaid School of Houston, Institute for Molecular Medicine, University of Texas Health Science Center, Daniel and Edith Ripley Foundation) ● Member of the Advisory Board of Amegy Bank of Texas, N.A. J. Kent Friedman ● Legal experience currently as partner in the Public Law Practice Group in the Houston Office of Haynes and Boone, LLP in Houston and formerly as managing partner in the firm Mayor, Day, Caldwell & Keeton ●
